[Cite as State v. Cagle, 2016-Ohio-5367.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                  )

STATE OF OHIO                                        C.A. No.      15CA0037-M

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
JEFFREY M. CAGLE                                     COURT OF COMMON PLEAS
                                                     COUNTY OF MEDINA, OHIO
        Appellant                                    CASE No.   01CR0487

                                  DECISION AND JOURNAL ENTRY

Dated: August 15, 2016



        SCHAFER, Judge.

        {¶1}     Defendant-Appellant, Jeffrey Cagle, appeals the judgment of the Medina County

Court of Common Pleas denying his motion to vacate sentence. We affirm the trial court’s

judgment.

                                                I.

        {¶2}     In 2001, Cagle pled no contest to various sex offenses, including rape, in case

number 01CR0476. The trial court subsequently entered a finding of guilt in that matter. At the

same time, he also pled guilty to one count of pandering sexually oriented material involving a

minor in case number 01CR0487. In case number 01CR0476, the trial court sentenced Cagle to

a mandatory term of life imprisonment while in case number 01CR0487, the trial court sentenced

Cagle to one year in prison. The sentences were ordered to run concurrently. Cagle did not

appeal from his conviction and sentence.
                                                2


       {¶3}     In 2015, Cagle filed a motion to vacate sentence in case number 01CR0487,

challenging the imposition of a mandatory life sentence.1 The basis for Cagle’s motion was that

the sentence was void and contrary to law. The trial court denied the motion. Cagle filed this

timely appeal, which presents one assignment of error for our review.

                                                II.

                                      Assignment of Error

       The trial court abused its discretion by denying the motion to vacate for a
       sentence that is contrary to law and violates Crim.R. 11 in violation of the
       Appellant’s 6th and 14th Amendment rights to the United States
       Constitution.

       {¶4}     In his sole assignment of error, Cagle argues that the trial court abused its

discretion by denying his motion to vacate sentence. Specifically, he argues that the trial court

should have vacated the sentence because it is contrary to law.

       {¶5}     We, however, are unable to address Cagle’s assignment of error because he filed

his motion to vacate under the wrong case number. That is, Cagle filed his motion to vacate his

sentence in case number 01CR0476 in the separate case, case number 01CR0487, which pertains

to one charge of pandering sexually oriented matter involving a minor. Because Cagle filed his

motion in the incorrect case, the record for the separate pandering case, not the rape case, was

transmitted to this Court on appeal. Accordingly, we do not have the record before us on which

to consider Cagle’s legal arguments. As such, we affirm the trial court’s decision denying

Cagle’s motion to vacate his sentence. See State v. Daniels, 9th Dist. Lorain No. 4082, 1987 WL
7929, * 1 (Mar. 11, 1987) (affirming the trial court’s denial of the defendant’s motion to dismiss

charges since the defendant filed his motion in the wrong case).



       1
           We note that Cagle filed his motion under the wrong case number.
                                                 3


                                                III.

       {¶6}    The judgment of the Medina County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       JULIE A. SCHAFER
                                                       FOR THE COURT


MOORE, P. J.
HENSAL, J.
CONCUR.

APPEARANCES:

JEFFREY M. CAGLE, pro se, for Appellant.

DEAN HOLMAN, Prosecuting Attorney, and MATTHEW A. KERN, Assistant Prosecuting
Attorney, for Appellee.